Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to communication filed 11/28/20.


Response to Arguments
Regarding applicant’s argument regarding the setting of the threshold, it is the examiner’s  position that Brideglall teaches the threshold selection is based on desired acceptable error rate (paragraph 054) and it is the examiner’s position that data collision in an RFID system produces error condition (see US 20050231327, paragraph 010). The reference of Lappetelainen et al. is further relied upon for teaching   setting a wake-up threshold based on a period of time since the first RFID tag received a last interrogation signal (paragraph 022,038).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brideglall US Patent Application Publication 20030104848 in view of Lappetelainen et al. US Patent Application Publication 20040077383.


Regarding claim 1, Brideglall teaches a method for operating a first Radio Frequency Identification (“RFID”) tag, comprising: monitoring a level of Radio Frequency (“RF”) energy being received by the first RFID Tag (paragraph 053);
selecting a first threshold value from a plurality of possible threshold values for a variable threshold, of radio frequency (RF) energy, which defines when an operation mode of the RFID tag is to be transitioned from a first operational mode in which a receiver is disabled to a second operational mode in which the receiver is enabled (the wake up mode is used to transition the RFID from a sleep mode based on the threshold based wake up signal, variable digital resistor is used for setting the wake up threshold and the ASK threshold and the digital register is adapted based on system condition of error rate, paragraph 013, 047,053,054). Brideglall teaches the threshold selection is based on desired acceptable error rate (paragraph 054) and it is the examiner’s position that data collision in an RFID system produces error condition (see US 20050231327, paragraph 010). Brideglall teaches performing operations by a circuit of the first RFID tag to compare the level of RF energy in a given frequency band to a first threshold value (paragraph 053); and transitioning an operational mode of the first RFID tag 
wherein the sensitivity of the first RFID tag to receive RF energy is adjustable via the variable threshold (the ASK threshold allows the RFID tag to be placed in the backscatter mode and the backscatter in based on sensitivity of the RF tag to receive RF energy, paragraph 053,054). Brideglall is silent on teaching the threshold is based on a period of time since the first RFID tag received a last interrogation signal. Lappetelainen et al. in an analogous art teaches setting a wake-up threshold based on a period of time since the first RFID tag received a last interrogation signal (paragraph 022,038).
It would have been obvious to one of ordinary skill in the art to modify the system of Brideglall as disclosed by Lappetelainen  because such modification provides additional means for reducing energy consumption and provide for a more effective means of controlling the activation of a RFID tag.

Regarding claim 2, Brideglall teaches the first operational mode comprises a power recharging mode in which a rechargeable power source is charged using harvested energy (paragraph 056).

Regarding claim 3, Brideglall teaches the first operational mode comprises a power save mode (paragraph 053).

Regarding claim 4, Brideglall teaches the first RFID tag is configured to communicate with the remote tag reader during at least one time slot (paragraph 039).

Regarding claim 5, Brideglall teaches the at least one time slot comprises a time slot that is allocated to at least one other second RFID tag in accordance with a time slotted communication scheme (paragraph 061).




Regarding claim 7, Brideglall teaches performing operations by the first RFID tag to determine if a power source’s level of charge is below a second threshold value (determination is made if sufficient energy is stored in the capacitor, paragraph 053).

Regarding claim 8, Brideglall teaches transitioning the operational mode of the first RFID tag to a passive mode in which the first RFID tag is powered off when the power source’s level of charge is below a second threshold value (paragraph 056-057).

Regarding claim 9, Brideglall teaches allowing the first RFID tag to communicate when a pre-defined level of RF energy is received at the first RFID tag (paragraph 053).


Regarding claim 11, Brideglall teaches performing communications operations by the first RFID tag to receive and respond to one or more interrogation signals transmitted from the remote tag reader, when in the second operational mode (paragraph 053).

Regarding claim 12, Brideglall teaches discontinuing the communications operations when a completion of the first RFID tag is communications with the remote tag reader (paragraph 067).

Regarding claim 13, Brideglall teaches performing operations by the first RFID tag, prior to said transitioning, to determine whether the operational mode thereof should be transitioned from the first 

   Regarding claim 14, Brideglall teaches a Radio Frequency Identification (“RFID”) tag, comprising: a receiver (407); and

a circuit configured to 
selecting a first threshold value from a plurality of possible threshold values for a variable threshold, which defines when an operational mode of the RFID tag is to be transitioned from a first operational mode in which a receiver is disabled to a second operational mode in which the receiver is enabled, based on an occurrence of at least one of a particular environmental condition and a particular system condition (variable digital resistor is used for setting the wake up threshold and the ASK threshold and the digital register is adapted based on system condition of error rate, paragraph 013, 047,053,054). Brideglall teaches the threshold selection is based on desired acceptable error rate (paragraph 054) and it is the examiner’s position that data collision in an RFID system produces error condition (see US 20050231327, paragraph 010). Brideglall teaches monitor a level of Radio Frequency (“RF”) energy being received by the RFID tag (paragraph 053),

compare the level of RF energy in a given frequency band to a first threshold value (paragraph 053), and

transition an operational mode of the RFID tag from a first operational mode in which the receiver is disabled to a second operational mode in which the receiver is enabled, when the level of RF energy exceeds the first threshold value (exceeding the ASK threshold enables the decoding and demodulation of the ASK signal, transition paragraph 053-055); 


It would have been obvious to one of ordinary skill in the art to modify the system of Brideglall as disclosed by Lappetelainen  because such modification provides additional means for reducing energy consumption and provide for a more effective means of controlling the activation of a RFID tag.



Regarding claim 15, Brideglall teaches the first operational mode comprises a power-recharging mode in which a rechargeable power source is charged using harvested energy (paragraph 056).


Regarding claim 16, Brideglall teaches the first operational mode comprises a power save mode (paragraph 053).

Regarding claim 17, Brideglall teaches the RFID tag communicates with the remote tag reader during at least one time slot (paragraph 039).

Regarding claim 18, Brideglall teaches the at least one time slot comprises a time slot that is allocated to at least one other RFID tag in accordance with a time slotted communication scheme(paragraph 061).




Regarding claim 20, Brideglall teaches the RFID tag determines if a power source’s level of charge is below a second threshold value(determination is made if sufficient energy is stored in the capacitor, paragraph 053).


Regarding claim 21, Brideglall teaches the operational mode of the RFID tag is transitioned to a passive mode in which the RFID tag is powered off when the power source’s level of charge is below a second threshold value (paragraph 056-057).

Regarding claim 22, Brideglall teaches the RFID tag is allowed to communicate when a pre-defined level of RF energy is received at the RFID tag (paragraph 053).





Regarding claim 24, Brideglall teaches the RFID tag performs communication operations to receive and respond to one or more interrogation signals transmitted from the remote tag reader, when in the second operational mode (paragraph 053).




Regarding claim 26, Brideglall teaches performing operations by the first RFID tag, prior to said transitioning, to determine whether the operational mode thereof should be transitioned from the first operational mode based on current conditions of a surrounding environment (error rate represent surrounding condition, paragraph 054).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/VERNAL U BROWN/             Primary Examiner, Art Unit 2683                                                                                                                                                                                           






/